Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20180141544 A1) in view of Barnes et al. (US 20200090426 A1) and further in view of Nepomuceno et al. (US 10872379 B1).
In regard to claim 1, Xiao teaches a method comprising, by a computing system: accessing contextual data captured using one or more sensors associated with a first autonomous vehicle while the first autonomous vehicle traverses a route (Xiao, Para. 35, At Level 2, the vehicle may collect information (e.g., via one or more driving assistance systems, sensors, etc.) about an environment of the vehicle (e.g., surrounding area, roadway, traffic, ambient conditions, etc.) and use the collected information to control driving operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle), wherein the contextual data includes perception data for a first environment external to the first autonomous vehicle and associated with the route (Xiao, Para. 34, The vehicle sensors and systems may be selected and/or configured to suit a level of operation associated with the vehicle 100. Among other things, the number of sensors used in a system may be altered to increase or decrease information available to a vehicle control system (e.g., affecting control capabilities of the vehicle 100). Additionally or alternatively, the sensors and systems may be part of one or more advanced driver assistance systems (ADAS) associated with a vehicle 100. In any event, the sensors and systems may be used to provide driving assistance at any level of operation (e.g., from fully-manual to fully-autonomous operations, etc.) as described herein); generating, based on at least a portion of the perception data, one or more representations of the first environment external to the first autonomous vehicle (Xiao, Para. 39, The ranging and imaging system 112 may be configured to detect visual information in an environment surrounding the vehicle 100. The visual information detected in the environment surrounding the ranging and imaging system 112 may be processed (e.g., via one or more sensor and/or system processors, etc.) to generate a complete 360-degree view of an environment 200 around the vehicle. The ranging and imaging system 112 may be configured to generate changing 360-degree views of the environment 200 in real-time, for instance, as the vehicle 100 drives); determining a predicted risk score associated with the first environment by processing the one or more representations of the first environment using a machine-learning model (Xiao, Para. 27, For cars, pedestrians, bicycles, or other human-controlled conveyances the distribution of possible trajectories can be predicted by a machine learning model based on data, which can include information associated with object recognition, the road environment, road lanes, traffic signs, etc. With the above, a function can calculate and/or estimate the probability the vehicle will collide with any of the other objects at time step tin the future given the vehicle's current and/or future position), determining that one or more autonomous vehicle operations are to be performed while the first autonomous vehicle traverses the route (Xiao, Para. 35, At Level 2, the vehicle may collect information (e.g., via one or more driving assistance systems, sensors, etc.) about an environment of the vehicle (e.g., surrounding area, roadway, traffic, ambient conditions, etc.) and use the collected information to control driving operations (e.g., steering, accelerating, braking, etc.) associated with the vehicle) based on a comparison of the predicted risk score to a threshold risk score (Xiao, Para. 155, for each time "t" in the future, the vehicle hazard detection component 1212 can compare the returned collision probability from the algorithm above with a threshold (e.g., 50%). For example, if vehicle 1808 and vehicle 1804 are determined to have a high probability (e.g., 75%) of being in the same position at some time in the future, such as 10 seconds in the future, which is greater than the threshold, then there is a high possibility of a collision); and adjusting one or more driving parameters associated with the first autonomous vehicle while the first autonomous vehicle traverses the route (Xiao, Para. 57, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100. The vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100) to cause the first autonomous vehicle to perform the one or more autonomous vehicle operations for navigating the route based on the predicted risk score satisfying the threshold risk score (Xiao, Para. 58, upon receiving sensor information describing a condition of targets in the environment surrounding the vehicle 100, the vehicle control system 348 may autonomously make changes to a driving operation of the vehicle 100. The vehicle control system 348 may then receive subsequent sensor information describing any change to the condition of the targets detected in the environment as a result of the changes made to the driving operation. This continual cycle of observation (e.g., via the sensors, etc.) and action (e.g., selected control or non-control of vehicle operations, etc.) allows the vehicle 100 to operate autonomously in the environment; Para. 155, this information from the vehicle hazard detection component 1212 can cause an alert to be created and passed to the best path engine 1208 to determine a solution for avoiding the collision).

Xiao does not specifically teach wherein training of the machine-learning model is based at least on historical risk scores associated with past vehicle environments and generated from (1) historical vehicle parameters associated with the past vehicle environments and (2) historical sensor data associated with the past vehicle environments, and wherein the training of the machine-learning model is further based on: for each past vehicle environment of the past vehicle environments: determining, by the machine-learning model, a training risk score for the past vehicle environment based on the historical vehicle parameters and the historical sensor data associated with the past vehicle environment; determining an actual risk score for the past vehicle environment based on the historical vehicle parameters and the historical sensor data associated with the past vehicle environment; and updating the machine-learning model based on a difference between the training risk score determined by the machine-learning model for the past vehicle environment and the actual risk score associated with the past vehicle environment; storing the predicted risk score, determined for the first environment external to the first autonomous vehicle, with a particular geographic location, wherein the stored predicted risk score is used by other vehicles when in vicinity of the particular geographic location; wherein the one or more autonomous vehicle operations are based on the predicted risk score and data associated with the past vehicle. 
However Barnes teaches wherein training of the machine-learning model is based at least on historical risk scores associated with past vehicle environments (Barnes, Para. 60, The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features) and generated from (1) historical vehicle parameters associated with the past vehicle environments (Barnes, Para. 37, The driver-performance data, or the indicators of the driving performance of the driver or the vehicle 103, generally include one or more of: the speed of the vehicle 103, the power draw/consumption of the vehicle 103, the heading of the vehicle 103, the location of the vehicle 103, how often and by how much the speed of the vehicle 103 exceeds speed limits (particularly in hazardous zones, e.g., construction zones and school zones), how quickly the driver accelerates or decelerates the vehicle 103, whether and how often the driver brings the vehicle 103 to a complete stop at stop signs/signals, how soon or quickly the driver accelerates the vehicle 103 after an external signal change from “stop” (e.g., red light) to “go” (e.g., green light), whether and how soon the driver activates turn signals prior to turning the vehicle 103 or changing lanes, whether and how often the driver has made an accidental lane change (e.g., by beginning to change lanes, but then aborting the lane change quickly), how often or how quickly the driver changes the orientation of the steering wheel, how often the driver changes the pressure on the accelerator or brake pedal) and (2) historical sensor data associated with the past vehicle environments  (Barnes, Para. 49, The sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally generate data related to movement, operation or conditions of the vehicle 103, the interior of the vehicle 103, the environment outside the vehicle 103, other nearby vehicles, the driver, any passengers in the vehicle 103, the route, road hazards, road signs/signals, etc. Therefore, the sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally represent monitoring components that generate some of the data for the risk assessment data, such as at least some of the driver data (including the vehicle operation data 128) and the route data), and wherein the training of the machine-learning model is further based on: for each past vehicle environment of the past vehicle environments: determining, by the machine-learning model, a training risk score for the past vehicle environment based on the historical vehicle parameters and the historical sensor data associated with the past vehicle environment (Barnes, Para. 60, The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features); determining an actual risk score for the past vehicle environment based on the historical vehicle parameters and the historical sensor data associated with the past vehicle environment (Barnes, Para. 22, the risk assessment system 101 calculates a real-time risk score based on the driver's current driving performance (e.g., part of the driver data received from the vehicle 103) in combination with the rest of the risk assessment data. The real-time risk score generally indicates how well/poor, or how safely/dangerously, the driver is operating the vehicle 103. A higher/worse (or lower/better) real-time risk score indicates worse/poorer (or better) vehicle operation performance by the driver. Conversely, the real-time risk score may be characterized as, or inverted into, a real-time safety score, such that a higher/better (or lower/worse) real-time safety score indicates better (or worse/poorer) vehicle operation performance by the driver. The risk assessment system 101 may transmit the real-time risk/safety score (i.e., the real-time vehicle risk feedback) to the vehicle 103 for a user interface to display or present the score to the driver; Para. 26, The risk assessment system 101 generally collects, stores and/or generates the risk assessment data (or data from which to generate the risk assessment data) and the trained risk prediction models for many vehicles (e.g., the vehicle 103) and multiple types of vehicles); and updating the machine-learning model based on a difference between the training risk score determined by the machine-learning model for the past vehicle environment and the actual risk score associated with the past vehicle environment (Barnes, Para. 60, The trained risk prediction models 206-208 are continually updated or modified with an ongoing accumulation of data for new accidents, new or updated driver assistance system features, new or updated monitoring components for generating the risk assessment data, new or updated route data, and new combinations thereof; Para. 22, The subsequent driver data received by the risk assessment system 101 from the vehicle 103 is then used by the risk assessment system 101 to recalculate or update the real-time risk/safety score, which is then presented to the driver again, so that the driver can see the changes in the real-time vehicle risk feedback showing the improvement or degradation in his/her driving performance); 
Xiao and Barnes are analogous art because they both pertain to vehicle assistance system using risk models.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use training data set used to train the model (as taught by Barnes) with the system of Xiao resulting in predictable result of providing up to date risk prediction models for vehicle driving assistance.
Combination of Xiao and Barnes do not specifically teach storing the predicted risk score, determined for the first environment external to the first autonomous vehicle, with a particular geographic location, wherein the stored predicted risk score is used by other vehicles when in vicinity of the particular geographic location; wherein the one or more autonomous vehicle operations are based on the predicted risk score and data associated with the past vehicle. 
However the concept of using prediction risk score previously generated with past/ historical data for a particular location for other vehicles travelling in that particular location  is well known in the art as also taught by Nepomuceno. Nepomuceno teaches Server 140 may receive or collect historical traffic data from the front-end components 102 via the network 130, store the received historical traffic data in database 146 or program memory 160, process the received historical traffic data (e.g., calculate the collision risk index based upon the historical traffic data), and/or communicate information associated with the received or processed historical traffic data back to the front-end components 102. Further, the server 140 may access data stored in database 146 when classifying or identifying high risk or hazardous areas, execute various functions and tasks associated with transmitting a notification to the front end components 102 to facilitate automatically engaging or disengaging an autonomous vehicle control feature in the vehicle 108 as the vehicle 108 approaches or is already traversing an area, such as a hazardous area, or generating a virtual navigation map depicting the hazardous area or alerts of approaching hazardous areas (Nepomuceno, Col. 9, lines 15-32).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to notify other users of identified high risk or hazardous areas (as taught by Nepomuceno) to facilitate automatically engaging or disengaging an autonomous vehicle control feature in the vehicle as the vehicle approaches or is already traversing an area, such as a hazardous area.

In regard to claim 2, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the one or more autonomous vehicle operations comprise: presenting, on an output device, a warning indicating an elevated risk of collision occurrence (Xiao, Para. 155, This information from the vehicle hazard detection component 1212 can cause an alert to be created and passed to the best path engine 1208 to determine a solution for avoiding the collision).

In regard to claim 4, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the historical vehicle parameters comprise vehicle inputs (Barnes, Para. 49, The sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally generate data related to movement, operation or conditions of the vehicle 103, the interior of the vehicle 103, the environment outside the vehicle 103, other nearby vehicles, the driver, any passengers in the vehicle 103, the route, road hazards, road signs/signals, etc. Therefore, the sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally represent monitoring components that generate some of the data for the risk assessment data, such as at least some of the driver data (including the vehicle operation data 128) and the route data).

In regard to claim 5, Combination of Xiao, Barnes, and Nepomuceno teach the method of claim 1, wherein the actual risk score is determined by a human user ((Barnes, Para. 22, the risk assessment system 101 calculates a real-time risk score based on the driver's current driving performance (e.g., part of the driver data received from the vehicle 103) in combination with the rest of the risk assessment data. The real-time risk score generally indicates how well/poor, or how safely/dangerously, the driver is operating the vehicle 103. A higher/worse (or lower/better) real-time risk score indicates worse/poorer (or better) vehicle operation performance by the driver. Conversely, the real-time risk score may be characterized as, or inverted into, a real-time safety score, such that a higher/better (or lower/worse) real-time safety score indicates better (or worse/poorer) vehicle operation performance by the driver. The risk assessment system 101 may transmit the real-time risk/safety score (i.e., the real-time vehicle risk feedback) to the vehicle 103 for a user interface to display or present the score to the driver).

In regard to claim 6, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the training risk score is included in historical observations of behaviors of human-driven vehicles in the past vehicle environments (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data. The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features. The driver assistance feature risk prediction model 206, for example, generally correlates loss risks for various types of accidents with respect to various different combinations of data available for driver assistance system features that were available, active or engaged in the vehicles at the time of the accidents, e.g., similar to the above described driver assistance system data (e.g., including the automatic driving features and/or automatic driving information). The driver risk prediction model 207 generally correlates loss risks for various types of accidents with respect to various different combinations of data available for the drivers of the vehicles involved in the accidents, e.g., similar to the above described driver assistance feature data).

In regard to claim 7, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the historical vehicle parameters comprise a steering angle, a brake pressure, or a combination thereof (Barnes, Para. 37, The driver-performance data, or the indicators of the driving performance of the driver or the vehicle 103, generally include one or more of: the speed of the vehicle 103, the power draw/consumption of the vehicle 103, the heading of the vehicle 103, the location of the vehicle 103, how often and by how much the speed of the vehicle 103 exceeds speed limits (particularly in hazardous zones, e.g., construction zones and school zones), how quickly the driver accelerates or decelerates the vehicle 103, whether and how often the driver brings the vehicle 103 to a complete stop at stop signs/signals, how soon or quickly the driver accelerates the vehicle 103 after an external signal change from “stop” (e.g., red light) to “go” (e.g., green light), whether and how soon the driver activates turn signals prior to turning the vehicle 103 or changing lanes, whether and how often the driver has made an accidental lane change (e.g., by beginning to change lanes, but then aborting the lane change quickly), how often or how quickly the driver changes the orientation of the steering wheel, how often the driver changes the pressure on the accelerator or brake pedal).

In regard to claim 8, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the historical vehicle parameters were determined at or within a threshold amount of time the past vehicle environments were captured (Nepomuceno, Col. 6, lines 4-36, Historical traffic data may provide contextual information of the vehicle 108 (e.g., a car such as an autonomous or semi-autonomous car, truck, motorcycle, bicycle), pedestrian, bicyclist, and the likes, related to traffic, vehicle damage, extent of injuries at a vehicle collision, number and identification of vehicles involved, dates and times of vehicle use, duration of vehicle use, mobile device GPS location, vehicle GPS location, speed, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, environment (e.g., construction, accidents in the area, weather, road condition), or other information relating to use of the vehicle 108. Historical traffic data may be collected before, during, and/or after vehicle collisions).

In regard to claim 9, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the training risk score is determined based on whether the historical vehicle parameters changed by at least a threshold amount within a threshold period of time (Barnes, Para. 37, values for the driver performance indicators may be generated each time the driver performance data indicates a deviation from a preferred or optimal level of performance for each type of performance indicator. In some embodiments, a level of the values may indicate a severity or duration of the deviation).

In regard to claim 10, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 9, wherein the training risk score is scaled based on a magnitude by which the historical vehicle parameters changed within the threshold period of time (Barnes, Para. 22, the risk assessment system 101 calculates a real-time risk score based on the driver's current driving performance (e.g., part of the driver data received from the vehicle 103) in combination with the rest of the risk assessment data. The real-time risk score generally indicates how well/poor, or how safely/dangerously, the driver is operating the vehicle 103. A higher/worse (or lower/better) real-time risk score indicates worse/poorer (or better) vehicle operation performance by the driver. Conversely, the real-time risk score may be characterized as, or inverted into, a real-time safety score, such that a higher/better (or lower/worse) real-time safety score indicates better (or worse/poorer) vehicle operation performance by the driver).

In regard to claim 12, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the predicted risk score comprises a collision probability (Barnes, Para. 21, The risk assessment system 101 processes the risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss that could occur due to the vehicle 103 being involved in an accident. The prediction for the risk of loss is a real-time prediction of the probability and severity of an accident for each potential type of accident at multiple time points or during multiple time intervals).

In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

In regard to claim 17, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

In regard to claim 21, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the historical sensor data includes one or more images, of the past vehicle environments, captured at or within a threshold of time the past vehicle environments were captured (Barnes, Para. 49, The sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally generate data related to movement, operation or conditions of the vehicle 103, the interior of the vehicle 103, the environment outside the vehicle 103, other nearby vehicles, the driver, any passengers in the vehicle 103, the route, road hazards, road signs/signals, etc. Therefore, the sensors 107, the cameras 108, the GPS device 109, the compass 110, the battery controller 111, and the power regeneration controller 112 generally represent monitoring components that generate some of the data for the risk assessment data, such as at least some of the driver data (including the vehicle operation data 128) and the route data).

In regard to claim 22, Xiao teaches the method of Claim 1, wherein adjusting the one or more driving parameters associated with the first autonomous vehicle while the first autonomous vehicle traverses the route further comprises: determining a plurality of features of the first environment external to the first autonomous vehicle (Xiao, Para. 57, the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100); associating the plurality of features of the first environment with a predetermined drive plan for the first autonomous vehicle (Xiao, Para. 42, For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles), wherein the predetermined drive plan is associated with the one or more driving parameters (Xiao, Para. 42, For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles); and adjusting the one or more driving parameters based on the prediction (Xiao, Para. 58, upon receiving sensor information describing a condition of targets in the environment surrounding the vehicle 100, the vehicle control system 348 may autonomously make changes to a driving operation of the vehicle 100. The vehicle control system 348 may then receive subsequent sensor information describing any change to the condition of the targets detected in the environment as a result of the changes made to the driving operation. This continual cycle of observation (e.g., via the sensors, etc.) and action (e.g., selected control or non-control of vehicle operations, etc.) allows the vehicle 100 to operate autonomously in the environment.
Xiao does not specifically teach generating a prediction of a manner in which a human-driven vehicle would traverse the route in response to the plurality of features of the first  environment.
However Barnes teaches generating a prediction of a manner in which a human-driven vehicle would traverse the route in response to the plurality of features of the first environment (Barnes, Para. 60, the trained risk prediction models 206-208 include one or more databases of the loss risks of vehicle accidents organized by type of accident correlated with respect to various different combinations of the risk assessment data. The trained risk prediction models 206-208 are previously generated by processing historical data of types of accidents that have occurred and their severity in conjunction with available data regarding the vehicles, drivers and routes involved in the accidents for vehicles that had any type of driver assistance system features. The driver assistance feature risk prediction model 206, for example, generally correlates loss risks for various types of accidents with respect to various different combinations of data available for driver assistance system features that were available, active or engaged in the vehicles at the time of the accidents, e.g., similar to the above described driver assistance system data (e.g., including the automatic driving features and/or automatic driving information). The driver risk prediction model 207 generally correlates loss risks for various types of accidents with respect to various different combinations of data available for the drivers of the vehicles involved in the accidents, e.g., similar to the above described driver assistance feature data).
Xiao and Barnes are analogous art because they both pertain to vehicle assistance system using risk models.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use training data set used to train the model (as taught by Barnes) with the system of Xiao resulting in predictable result of providing up to date risk prediction models for vehicle driving assistance.

In regard to claim 23, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein the training risk score is determined further based on one or more autonomous vehicle control inputs detected at the time the contextual data was captured using the one or more sensors (Xiao, Para. 26, The system can contain the following three parts: 1) predicting the behavior/trajectory of other moving objects (and identifying stationary objects); 2) given the driving trajectory (issued by autonomous driving system) or predicted driving trajectory (human), the probability for a collision can be calculated between the vehicle and one or more objects; and 3) find a path to minimize the collision probability).

In regard to claim 24, Combination of Xiao, Barnes, and Nepomuceno teach the method of Claim 1, wherein generating, based on the perception data, the one or more representations of the first environment further comprises: transforming the contextual data captured using the one or more sensors into one or more obstacle messages; and generating a 2-dimensional (2D) top-down view of the first environment external to the autonomous vehicle based on the one or more obstacle messages (Xiao, Para. 124, to accomplish the determination of the path of the object, the processor 708 can, for example, apply stochastic modeling to determine the probabilistic path of an object. The stochastic process is a probability model used to describe phenomena that evolves over time and/or space. For another vehicle or object, a stochastic process is a time sequence representing the evolution of movement of the vehicle or object represented by a positing in three-dimensional (or two-dimensional) space, where the position change is subject to a random variation. The output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time "t" in the future).

Response to Arguments
Response to amended claims is considered above in claim Rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689